DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 depends from non-existent claim 28.  It is not clear which claim claim 20 is intended to depend. For purposes of examination, the Examiner is placing dependency on claim 19.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10, 13, 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kernich et al. (US 2022/0260282A1) [based on AU2019902469 filed July 12, 2019].
Kernich discloses in reference to claim:

1. A water heating system 30 comprising: a tank 32 defining an interior volume configured to hold water, the tank comprising a spud 38 defining a specific opening through a vessel wall of the tank; a heating apparatus (implied as disclosed as electric water heater) configured to heat the water in the tank; a temperature sensor 12 extending into the interior volume of the tank 32, wherein the temperature sensor 12 is configured to detect a temperature of water in the interior volume of the tank; an anode 16 configured to extend into the interior volume of the tank; a controller 24 configured to: control, based on a detected temperature of the water in the tank, the heating apparatus to heat the water in the tank to a selected temperature [heating water in the tank based on the sensed temperature is implied]; and control the power source to apply a voltage, a current, or a voltage and a current to the anode 16 to at least one of reduce corrosion of a wall of the tank or reduce flocculant formation [The anode 20 is used to provide a protection current that prevents corrosion and deterioration of the storage vessel 32.]; a sensor lead 14 electrically connecting the controller 24 and the temperature sensor 12, wherein the sensor lead is configured to extend at least partially through the spud 38; and an anode lead 18 electrically connecting the controller 24 and the anode 16, wherein the anode lead is configured to extend at least partially through the spud 38.

    PNG
    media_image1.png
    707
    740
    media_image1.png
    Greyscale


2. The water heating system of claim 1, wherein the temperature sensor 12 and the anode 16 are integrally formed on a unitary probe (sensor and anode are integrally formed into fitting 40).

3. The water heating system of any one of claim 1, wherein the anode comprises at least one of titanium or stainless steel. The anode may be formed from any suitable metal one example of which is titanium.

4. The water heating system of any one of claim 1, wherein the heating apparatus comprises at least one of a burner configured to burn a fuel to heat the water in the tank, an electrical heating element, or a heat pump. Kernich is intended for use in an electrical hot water heater 30 implying an electrical heating element.


6. The water heating system of claim 1, wherein the wall of the tank defines an inner vessel surface in fluid communication with the interior volume of the tank, wherein the inner vessel surface comprises a metal without a ceramic or a polymeric coating. 
The interior 31 of the vessel wall may be coated with vitreous enamel which is an electrical insulator. As the enamel dissolves, the metal (eg steel) from which the vessel is formed becomes exposed.  NOTE that the exposed steel reads a a vessel surface without a ceramic or polymeric coating.

7. The water heating system of claim 1, wherein the anode is configured to generate an electric current from the anode to the wall of the tank when the interior volume of the tank holds the water and the power source applies the voltage, the current, or the voltage and the current to the anode.
The anode 20 is used to provide a protection current that prevents corrosion and deterioration of the storage vessel 32. The anode 20 conducts electricity in the water of the storage vessel 32, thereby providing cathodic protection to the inner wall. The sensor 16 and circuitry 18 is adapted to monitor the current flow and hence deterioration detection of the inner wall surface of the vessel 32. 

8. A water heater control system 30 comprising: a temperature sensor 12; an anode 16; a controller 24 configured to: receive a signal indicative of a temperature from the temperature sensor [nature of temperature sensor]; and apply a voltage, a current, or a voltage and a current to the anode 16; a mounting bracket 40 mechanically supporting the temperature sensor and the anode rod, wherein the mounting bracket is configured to mate with a spud 38 of a water heater tank 32; an anode lead 18 electrically connecting the anode and the controller 24, wherein the anode lead extends at least partially through the mounting bracket 40; and a sensor lead 14 electrically connecting the temperature sensor and the controller, wherein the sensor lead extends at least partially through the mounting bracket 40.

9. The water heater control system of claim 8, wherein: The temperature sensor 12 is configured to extend into an interior volume defined by the water heater tank 32 when the mounting bracket 40 mates with the spud 38 of the water heater tank, the anode 16 is configured to extend into the interior volume 31 defined by the water heater tank 32 when the mounting bracket 40 mates with the spud 38 of the water heater tank.

10. The water heating system of claim 8, wherein the temperature sensor and the anode are integrally formed on a unitary probe (sensor and anode are integrally formed into fitting 40).

13. The water heating system of claim 8, wherein the mounting bracket 40 is configured to form a water-tight seal 45/46 with the spud 38 of the water tank when the mounting bracket mates with the spud of the water heater tank.

16. The water heater control system of claim 8, wherein: the anode 16 is an anode rod 20 comprising a first end and a second end, wherein the first end is electrically connected to the anode lead 18, and wherein the second end is configured to extend into an interior volume 31 defined by the water heater tank 32 when the mounting bracket 40 mates with the spud 38 of the water heater tank, and the mounting bracket 40 is located between the controller and the second end of the anode rod.

17. The water heater control system of claim 8, wherein the mounting bracket 40 comprises a mating surface 45/46 surrounding a conduit space (defined by aperture), wherein the mating surface 45/46 is configured to engage the spud 38 of the water heater tank when the mounting bracket mates with the spud of a water heater tank, and wherein the electrical connector 19 and the anode lead 18 extend at least partially into the conduit space.

18. The water heater control system of claim 8, further comprising: a water heater 30 including the spud 38 and including the water heater tank 32, wherein an interior volume 31 defined by the water heater tank is configured to hold a body of water; and a heating apparatus (implied by electrical water heater) configured to heat the body of water when the interior volume holds the body of water, wherein: the temperature sensor 12 is configured to extend into the interior volume 31 when the mounting bracket 40 mates with the spud 38 of the water heater tank, the anode 16 is configured to extend into the interior volume 31 when the mounting bracket 40  mates with the spud 38 of the water heater tank 32, the controller 24 is configured to control, based on the signal indicative of the temperature from the temperature sensor (implied by electrical water heater), the heating apparatus to heat the body of water, and the controller 24 is configured to provide the voltage, the current, or the voltage and the current to the anode 16 to at least one of reduce corrosion of a wall of the tank or reduce flocculant formation. [The anode 20 is used to provide a protection current that prevents corrosion and deterioration of the storage vessel 32.]

19. A method of controlling a water heater comprising: mechanically supporting a temperature sensor 12 and an anode 16 using a mounting bracket 40 inserted into a spud 38 of the water heater 30; placing the temperature sensor 12 in thermal communication with a body of water 31 within a water tank 32 of the water heater 30 using the mounting bracket 40 inserted into the spud 38 of the water heater 30; placing the anode 16 in fluid communication with the body of water 31 within the water tank 32 of the water heater 30 using the mounting bracket 40 inserted into the spud 38 of the water heater 30; electrically connecting the temperature sensor and a controller using a sensor lead 14 extending at least partially through the mounting bracket 40; electrically connecting the anode and the controller using an anode lead 18 extending at least partially through the mounting bracket; receiving, using the controller and the sensor lead, a signal indicative of a temperature of the body of water (implied by electric water heater) within the water tank from the temperature sensor; and delivering, using the controller and the anode lead, a voltage, a current, or a voltage and current to the anode. [The anode 20 is used to provide a protection current that prevents corrosion and deterioration of the storage vessel 32.]

20. The method of claim [19], further comprising generating a current from the anode to a vessel wall of the water tank using the voltage, the current, or the voltage and the current delivered to the anode rod.
[The anode 20 is used to provide a protection current that prevents corrosion and deterioration of the storage vessel 32.]
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Claim(s) 5, 11, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kernich et al. (US 2022/0260282A1) in view of Morris (US 2606271) and/or Chaudhry et al. (US 2019/01955341)
Kernich discloses the claimed invention as delineated above except in reference to claim:

5. The water heating system of claim 1, wherein the heating apparatus comprises an electrical heating element, and wherein the anode and the electrical heating element are integrally formed on a unitary component.

11. The water heating system of claim 8, further comprising an electrical heating element, wherein the anode and the electrical heating element are integrally formed on a unitary component. 
	Morris discloses a unitary structure for use in an electric water heater including a heating element and a temperature sensing means intended to be placed within a fluid volume to be heated. 
	One of skill in the art would have found it obvious at least under on of KSR rationales A, C, or D to modify the device of Kernich to include in addition to the temperature sensor 12, a heating element as taught by Morris in order to provide all the elements to be in contact with the fluid being heated in as few through fittings as possible. 


12. The water heating system of claim 8 further comprising a housing configured to mechanically support the controller, wherein the mounting bracket is configured to mechanically support the housing.  
	Morris discloses a controller and heating element/ temperature sensor structure including a housing 8 configured to mechanically support a controller, wherein the mounting bracket 2 is configured to mechanically support the housing.  
	One of skill in the art would have found it obvious at least under on of KSR rationales A, C, or D to modify the device of Kernich to include a housing (as taught by Morris) configured to mechanically support the controller 24 , wherein the mounting bracket (40 of Kernich) is configured to mechanically support the housing 8 (as taught by Morris). NOTE the mounting bracket 40 of Kernich is similar in construction to the bracket 2 taught by Morris.  


14. The water heater control system of claim 8, further comprising a gas valve, wherein the controller is configured to control the gas valve based on the signal indicative of the temperature.
	Chaudhry discloses a heating system similar to the claimed invention wherein the heating means is gas burner as opposed to the preferred electrical water heater embodiment of Kernich, and further including a gas valve, wherein the controller is configured to control the gas valve based on the signal indicative of the temperature.
	15. The water heater control system of claim 14, further comprising a housing configured to mechanically support the gas valve, wherein the mounting bracket is configured to mechanically support the housing. 
One of skill in the art would have found it obvious at least under on of KSR rationales A, C, or D to modify the device of Kernich to include the known structure of the gas burner and gas valve as taught by Chaudhry in place of the electrical water heater, wherein such a modification would include a gas valve, wherein the controller is configured to control the gas valve based on the signal indicative of the temperature and further to modify the controller to be housed within a housing supported by the mounting bracket as taught above by Morris.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.





	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOR S CAMPBELL/
Primary Examiner
Art Unit 3761



TSC